Name: Commission Regulation (EC) No 1483/95 of 28 June 1995 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  trade
 Date Published: nan

 29 . 6. 95 EN Official Journal of the European Communities No L 145/45 COMMISSION REGULATION (EC) No 1483/95 of 28 June 1995 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Article 1 Regulation (EEC) No 2165/92 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the quantity of seed potatoes covered by CN code 0701 10 00 in the forecast supply balance and qualifying for exemption from customs duty, when imported directly into Madeira from third countries or for Community aid shall be 1 500 tonnes for the period 1 July 1995 to 30 June 1996.' 2 . Article 2 is replaced by the following : Article 2 Pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, aid shall be granted for the supply of seed potatoes to Madeira from the Community market in accordance with the forecast supply balance . The aid shall be ECU 4,226 per 100 kilograms.' 3 . Article 4 ( 1 ) (b) is replaced by the following : '(b) evidence is provided, before the deadline for the submission of applications, that the party concerned has lodged a security of ECU 2,113 per 100 kilograms.' Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2165/92 (3), as last amended by Regulation (EC) No 1759/94 (4), establishes the quantity of seed potatoes in the forecast supply balance for Madeira for the 1994/95 marketing year ; whereas the forecast supply balance for seed potatoes for Madeira for 1995/96 should be establi ­ shed ; whereas that supply balance must be established on the basis of the requirements of Madeira and taking account in particular of traditional trade patterns ; Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, the aid for the supply of seed potatoes to Madeira from the rest of the Community should be set for the 1995/96 marketing year at a level ensuring that seed potatoes are supplied under conditions which are equivalent for the end user to exemption from customs duties on imports of seed potatoes originating in third countries ; whereas the aid must be set taking account in particular of the cost of supplying the products from the world market ; whereas the security ensuring compliance by operators with their obligations should also be fixed ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1 995. (') OJ No L 173, 27. 6. 1992, p. 1 . R OI No L 349. 31 . 12. 1994. d . 105. (3j OJ No L 217, 31 . 7. 1992, p. 29. ( «) OJ No L 183, 19 . 7. 1994, p. 16. No L 145/46 EN Official Journal of the European Communities 29 . 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission